Citation Nr: 1728360	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-26 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for collapsed disc in lower vertebrae. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1993 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2016, the Agency of Original Jurisdiction (AOJ) granted service connection for tinnitus and awarded a 10 percent disability rating, effective August 14, 2011.  As this represents a full grant of the benefit sought on appeal with regard to this disorder, no issue pertaining to this disability remains in appellate status. AB v. Brown, 6 Vet. App. 35 (1993) (a claim only remains in controversy where less than the maximum available benefit is awarded).  The issue remaining on appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

The Board shall decide an appellate matter only after affording the appellant the opportunity to appear in person for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  A hearing therefore will be granted if the appellant expresses a desire to so appear.  38 C.F.R. § 20.700(a) (2016).  

Initially, the Veteran requested a hearing before a Decision Review Officer (DRO).  See VA Form (in which the Veteran specifically stated that he did not want a hearing before a Veterans Law Judge (VLJ)).  Then, in June 2016, one day after certification of the appeal to the Board, the Veteran clarified that he did indeed wish to testify before a VLJ.  Specifically, he requested a hearing before a VLJ at the RO.  See June 2016 VA Form 9 and June 2016 Correspondence.  This request is timely.  38 C.F.R. § 20.1304 (a) ("an appellant and his or her representative, if any, will be granted a period of 90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board... during which they may submit a request for a personal hearing").  However, there is no indication that the AOJ scheduled the Veteran for this hearing.  Failure to afford the Veteran his requested hearing would constitute a denial of due process that may result in the Board decision being vacated.  See 38 C.F.R. §§ 3.103(c), 20.904.  Thus, the case is remanded for the Veteran to be scheduled for a hearing before a VLJ at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ at the RO in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

